Citation Nr: 1401080	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  95-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the upper extremities, claimed as secondary to service-connected low back sprain.

2.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to service-connected low back sprain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 1997 and September 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2007 the Board remanded the claims for additional development.  The claims were denied in a November 2009 Board decision.  In a June 2011 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand, vacating the Board's decision with respect to the pending claims and remanding the case to the Board for further consideration.

In a July 2012 decision, the Board restored service connection for radiculopathy of the right lower extremity.  The additional claims on appeal were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in supplemental statements of the case (SSOCs) dated October 2012, March 2013, and August 2013.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board's restoration of service connection for radiculopathy of the right lower extremity was effectuated by an October 2012 rating decision.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issues of entitlement to service connection for radiculopathy of the left lower extremity and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is needed.


FINDING OF FACT

The Veteran's radiculopathy of both upper extremities was not caused or aggravated by his service-connected low back sprain.


CONCLUSION OF LAW

Entitlement to service connection for radiculopathy of both upper extremities claimed as secondary to the service-connected low back sprain is not warranted.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the current appeal, letters dated in March 2005, February 2007, April 2010, and February 2010 complied with VA's duty to notify the Veteran with regard to the service connection claim.   In particular, the letters informed the Veteran of the evidence necessary to sustain a claim of entitlement to service connection to include on a secondary basis.  Further, the Veteran was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the February 2007, April 2010, and February 2010 letters.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent a VA examination in February 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2007 VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for his conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

The Veteran does not claim and the record does not reflect that radiculopathy of the upper extremities was present in service or within the first post service year or is otherwise related to active service.  Claims which do not have support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Thus, the Board will consider the Veteran's claim on a secondary service connection basis alone and not on a direct service connection basis.

Here, the Veteran contends that he has radiculopathy of both upper extremities secondary to his service-connected low back sprain.  See, e.g., the Veteran's VA Form 9 dated December 1997.  For the reasons set forth below, the Board concludes that service connection is not warranted.
Initially, it is undisputed that the Veteran is currently service-connected for a low back sprain.

A review of the record shows evidence of neurological impairment of the upper extremities.  Specifically, VA treatment records dated August 1988 document the Veteran's complaints of pain radiating to the neck.  However, no motor or sensory deficits were demonstrated in the upper extremities.  The treating physician identified, "[n]o signs of radiculopathy since there is no sensory loss."  In February 1994, asymmetry of the triceps of both upper extremities was documented, which was associated with the Veteran's diagnosed spinal cord myelitis.  Involuntary jerks of the upper extremities were noted in a VA examination report dated November 1994.  Diminished deep tendon reflexes were also documented in both upper extremities at that time.  Left hand pain and limited grip strength were documented in VA treatment records dated April 2001.

In February 2007, a VA examiner noted the Veteran's medical history including his report of radiculopathy of both upper extremities.  The examiner noted, "although there is a[n] EMG study done [in] 1993 with normal findings, it was established several years after service he had a radiculopathy of the arms..."  He then concluded, "[w]ith respect to the radiculopathy of the arms, it is a different disease entity unrelated from service-connected low back sprain."

Review of the evidence demonstrates that the February 2007 VA examiner's opinion was based upon review of the record and analysis of the Veteran's entire history, including his medical history as to the service-connected low back sprain.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions set forth in the February 2007 VA examination report.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim but has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the February 2007 VA medical opinion stands unchallenged as competent medical evidence on the crucial questions of medical nexus.

The Board recognizes that, as noted in the November 2013 informal hearing presentation submitted by the Veteran's representative, private electrodiagnostic testing has recently been associated with the claims file which documents "prolonged sensory latencies in both median, ulnar, and sural nerves."  See the private electrodiagnostic report dated June 2007, received in February 2010.  A diagnosis of "early generalized sensory-motor peripheral neuropathy" was indicated.  Id.  However, as noted above, the Board does not dispute that the Veteran experiences neurological impairment of the upper extremities.  Crucially, the medical evidence does not support a finding that these symptoms are due to his service-connected low back sprain.  The June 2007 private electrodiagnostic report does not provide evidence of medical nexus.

The Veteran has submitted his own statements to support his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms such as pain and weakness.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his low back sprain.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran claims that his radiculopathy of the upper extremities is caused or aggravated by his service-connected low back sprain, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).  The Board further observes that the Veteran's contentions in support of dependent and/or aggravated symptomatology are contradicted by the findings of the VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering his negative nexus opinion in February 2007.
The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In summary, for the reasons expressed above, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for radiculopathy of both upper extremities as secondary to the service-connected low back sprain.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for radiculopathy of the upper extremities is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for radiculopathy of the left lower extremity, a private electrodiagnostic study conducted in April 2013 confirmed a diagnosis of bilateral L4, L5 radiculopathy.

He was afforded a VA examination in May 2013 in order to address the claimed radiculopathy of the left lower extremity.  The examiner interviewed the Veteran and reviewed the claims file.  She then concluded, "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner explained, 

Based on my clinical evaluation and after reviewing the claims file and VA electronic medical records, I agree with the medical opinion granted by Dr. G.V. on February 3, 2012, that there is no medical evidence that supports any etiological correlation between the lumbar spine degenerative disc and/or lumbar radiculopathy conditions with a lumbar muscle strain."

A strain occurs when the muscle fibers stretch or tear.  They usually occur when the muscle has been stretched beyond its limits or it has been forced to contract (shorten) too quickly.  Strains can develop as the result of an accident, or during physical activities, such as running.

Radiculopathy is a condition due to a compressed nerve in the spine that can cause pain, numbness, tingling, or weakness along the course of the nerve . . . Therefore, the claimed left lumbar radiculopathy condition is less likely as not secondary to the service-connected lumbar muscle strain condition; and, it is at least as likely as not related to nonservice-connected lumbar spine DDD.

Unfortunately, although the May 2013 VA examiner provided a detailed medical opinion, she mistakenly categorized the Veteran's service-connected low back disability as a low back strain when, in fact, he is service connected for a low back sprain.  To this end, the Board observes that strains and sprains are different types of musculoskeletal injuries.  As the Veteran is currently diagnosed with nonservice-connected transverse myelitis and DDD of the thoracolumbar spine, this matter presents a complicated clinical picture which necessitates accurate terminology and precise rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A remand is therefore required in order to afford the Veteran a VA medical opinion that appropriately addresses the question of whether the currently diagnosed radiculopathy of the left lower extremity is proximately caused or aggravated by the service-connected low back sprain.

With regard to the issue of entitlement to a TDIU, the Board initially notes that the claim is inextricably intertwined with the claim of entitlement to service connection for radiculopathy of the left lower extremity that currently remains on appeal.  In other words, if service connection is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The Board additionally observes that the Veteran is service connected for major depression with psychotic features at 50 percent and low back sprain with radiculopathy at 20 percent.  His combined disability rating is 60 percent.  Accordingly, the Veteran fails to meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  The claim must therefore be considered on an extraschedular basis.

The Veteran was afforded a VA examination in April 2010 as to the service-connected major depression to include the functional impact of the psychological symptomatology.  However, as the April 2010 VA examiner did not review the claims file in rendering her conclusions, she was thus unable to review the January 2005 private medical opinion that indicated the Veteran cannot work solely due to his service-connected psychiatric disability.  The Board also notes there is conflicting evidence of record concerning whether the Veteran has cognitive deficits, which are due to his service-connected major depression.  See the private medical opinion dated January 2005 & the VA examination report dated February 2007.

Thus, the Veteran should be afforded an updated VA psychological examination to address his current severity and functional impairment due to the service-connected major depression with psychotic features.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2013).  The Board finds that, upon remand, the VA psychological examiner should address the conclusions concerning unemployability and cognitive deficits set forth in the private medical opinion dated January 2005, submitted on the Veteran's behalf.

Moreover, the Board notes that the April 2010 VA psychological examiner determined that the Veteran was "not able to work due to his physical conditions, but not due to his mental condition."  In contrast, the VA examiner who conducted a separate VA spine examination in April 2010 stated that the Veteran "could be considered for a light duty administrative work in a sitting position."  Also, a VA examiner who conducted a general medical examination in May 2003 stated that the Veteran is totally unemployable.

Additionally, the Veteran recently submitted a letter from his VA vocational rehabilitation counselor who indicated that "a vocational goal is not feasible at this time."  Currently, the Veteran's vocational rehabilitation records are not associated with his claims file.  An effort should therefore be made to obtain these records.

To this end, the Board observes that in light of the contradictory medical evidence as well as the letter from the VA vocational rehabilitation counselor, the evidence is unclear concerning the current nature and extent of the Veteran's service-connected low back sprain with radiculopathy of the right lower extremity and its impact on his employability; a contemporaneous examination(s) is therefore needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected disabilities and to the extent of functional occupational impairment associated with these disabilities.

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. VBA should take the appropriate steps to obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

2. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since August 2013.  All such available documents should be associated with the claims file.

3. Then, VBA should refer the VA claims file to the physician who conducted the May 2013 VA examination with respect to the radiculopathy of the left lower extremity; if she is unavailable the claims file should be referred to a physician with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety.  The examiner should then provide an opinion as to whether it is at least as likely as not that the currently diagnosed radiculopathy of the left lower extremity was caused or aggravated by the Veteran's service-connected low back sprain with radiculopathy, or whether the disability is due to any aspect of his military service.  If aggravated, specify the baseline of radiculopathy of the left lower extremity prior to aggravation, and the permanent, measurable increase in radiculopathy resulting from the aggravation.
The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected major depression with psychotic features to include the impact of this disability on his ability to secure and follow substantially gainful employment.

The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected major depression.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected major depression with psychotic features found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  The examiner should also detail the nature, extent, and severity of any other psychological disorders.

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  In rendering his/her opinion, the examiner should address the private medical opinion dated January 2005.

A complete rationale should be given for all opinions and conclusions expressed.

5. Additionally, afford the Veteran an examination(s) in order to determine the current nature and severity of his service-connected lumbar sprain with radiculopathy of the right lower extremity.  In particular, the examiner should determine whether these disabilities combine to render him unable to secure or follow a substantially gainful occupation.  The examiner should provide such an opinion without regard to advancing age or nonservice-connected disabilities.  Consideration should be given to occupational experience and education.  A complete rationale should be given for all opinions and conclusions expressed.

6. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


